Citation Nr: 0110087	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO denied service connection for a low back 
disorder and a right leg disorder.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Appellate review of the veteran's service medical records is 
negative for evidence of complaints, treatment or diagnoses 
related to the low back or right leg, as such.  There are 
references to right ankle sprains and symptoms involving the 
right foot.  On separation examination in December 1970, 
examination of the veteran's spine and right lower extremity 
was reported to be within normal limits.

VA hospital records reflect that the veteran was admitted in 
June 1995 for surgery consisting of a lumbar diskectomy at 
L5-S1 and L4-5, L5-S1 laminectomies following several months 
of progressive right leg pain of insidious onset.

In a November 1998 statement, Robert A. DiTullio, M.D., 
reported that he had reviewed the veteran's service medical 
records and indicated that the veteran had been treated in 
service for sciatica in 1970.  Dr. DiTullio concluded that 
the veteran's "current L4-L5 disc protrusion and 
radiculopathy is directly related to his military service."  
The Board notes, that the veteran's treatment records from 
Dr. DiTullio have not been obtained or associated with the 
claims folder.

A lay statement was received from the veteran's mother in 
December 1998.  She reported that the veteran had been 
suffering from back and leg problems for years.

On VA neurological examination in August 1999, the veteran 
reported a history of back and right leg injury in service in 
1970 when he fell down a flight of stairs.  He stated that 
his entire right lower extremity was casted.  He was 
transferred to the unit police after his accident and was 
able to complete his tour of duty with a regular discharge.  
The veteran described back pain extending to the right 
buttock, thigh, leg and instep which was tingling and felt 
like a toothache with exacerbations requiring bed rest.  It 
was indicated that the veteran had been diagnosed with herpes 
zoster in 1995 and developed post-herpetic neuralgia.  An 
April 1995 electromyogram (EMG) was reviewed and interpreted 
to show severe right L5-S1 radiculopathy with denervation and 
right common peroneal neuropathy.  A November 1995 magnetic 
resonance image (MRI) noted a question of arachnoiditis with 
clumping of the nerve roots on the right at L5-S1 and 
degenerative joint disease from T-10 through S-5.  On 
neurological examination, lumbar lordosis was flattened.  
There was no movement in any direction with limited range of 
motion by pain and stiffness and marked tenderness in the 
paraspinal muscles.  The diagnostic impression was right L5-
S1 radiculopathy, right common peroneal neuropathy, and post-
herpetic neuralgia.  The VA examiner did not provide a 
medical opinion as to the etiology of the veteran's low back 
disorder and right lower extremity disorder.

As the record is currently developed, there are diagnoses of 
right L5-S1 radiculopathy, right common peroneal neuropathy 
and degenerative joint disease of the spine.  The service 
medical records are negative as to any treatment for back and 
right leg injuries sustained in a fall (other than ankle 
sprains) or evidence that the veteran's right lower extremity 
was casted.  There is a medical opinion of record linking the 
veteran's current low back disorder to his military service; 
the medical opinion references a review of the veteran's 
service medical records including in-service treatment for 
sciatica, but such treatment records are not in the claims 
folder.

Insofar as there may be service medical records in addition 
to the necessary private medical records which have not been 
associated with the claims folder, and in light of the 
recently enacted provisions of the Veterans Claims Assistance 
Act of 2000, the Board finds it appropriate to remand this 
case for further action.  Specifically, the RO should 
ascertain from the private physician who provided the 
November 1998 medical nexus opinion on what basis he came to 
the conclusion that the veteran was treated in service in 
October 1970 for sciatica.  Thereafter, the veteran should be 
afforded an appropriate VA examination to determine the 
nature and likely etiology of the veteran's low back and 
right lower extremity disorders and to obtain a medical 
opinion as to the relationship, if any, between those 
disorders, if present, and the veteran's military service.  
The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination(s), 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include the 
complete treatment records from Dr. DiTullio, the veteran's 
private physician.  In particular, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain a complete copy 
of the veteran's treatment records from 
Dr. DiTullio, and associate them with the 
claims folder.  With respect to the 
medical opinion provided in November 
1998, the RO should request that Dr. 
DiTullio identify and/or provide copies 
of that section of the veteran's service 
medical records wherein treatment for 
sciatica is alleged to have been provided 
in October 1970.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his low back or right lower 
extremity since August 1999, the date of 
the VA examination.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all pertinent treatment 
records from the identified health care 
provider(s), and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry, the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.  If 
the records are not received, the RO 
should inform the appellant and tell him 
that he can procure them.

3.  Thereafter, the veteran should be 
afforded a further VA neurological 
examination.  The purpose of the 
examination is to identify the nature and 
etiology of the veteran's low back 
disorder and right lower extremity 
disorder.  All tests and studies deemed 
warranted should be accomplished, and all 
findings should be reported in detail.  
Following review of the entire claims 
file, to include a copy of this REMAND, 
the physician is specifically requested 
to provide a medical opinion as to (a) 
whether it is at least as likely as not 
that the veteran's current low back 
disorder is related to any incident of 
military service, or whether it is 
related to other causes; (b) whether it 
is at least as likely as not that any 
current pathology in the veteran's right 
lower extremity is related to any 
incident of military service, or whether 
it is related to other causes.  The 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a low back 
disorder and a right lower extremity 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

5.  If any benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


